 In the Matter Of SOUND LUMBER COMPANY, EMPLOYERandOPERATINGENGINEERS,LOCAL UNION No. 3 OF THE INTERNATIONAL UNION OF`OPERATINGENGINEERS,AFL, PETITIONERandLUMBERAND SAWMILLWORKERSLOCAL 2726, AFL, INTERVENORCase No. 20-RC-fit.Decided August 27, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of Members Houston, Mur-dock, and Gray.,Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and the Intervenor are labor organizations claim-ing to represent employees of the Employer.3.Upon the entire record in this case, the Board finds that no ques-tion exists concerning the.representation of employees of the Em-ployer, within the meaning of Section 9 (c) (1) and- Section 2'(6) and(7) of the Act, for the following reasons :The Petitioner seeks a unit comprising one crane operator, twoRoss Carrier operators, and two fork lift operators.The Intervenorcontends that these employees should continue to be included in theproduction and maintenance unit which the Intervenor has repre-sented since August 1947.The Employer took no position as to theappropriateness of the proposed unit at the hearing, but, in a brieffiled after the hearing, took the same position as the Intervenor.i Board MemberGrayis not participating.79 N L.R B., No. 29:207 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe employees whom the Petitioner seeks to represent are the onlyones at the mill engaged in work involving mobile equipment.Thecrane operator, who is the third highest paid employee in the mill, ischiefly engaged in putting the logs to be used into the pond or takingthem out and decking them for future use.He occasionally performsconstruction work, and moves lumber to be reworked from the greenchain to the mill.He works only with his crane, and required 2 years'experience to become a fully qualified crane operator.There is noapprenticeship or training program for crane operators at the Em-ployer's mill.Carrier operators are engaged in moving lumber from the sawmill tothe planing mill, to storage areas, or to the loading areas.Fork liftoperators work with equipment that stacks lumber.All these opera-tors are familiar with lumber and the appropriate manner and placefor storing different grades.They are selected from employees al-ready working at the mill who have expressed an interest in learningthis kind of work.About 6 months' training is required for em-ployees to qualify for this work.They are paid a slightly higherrate than the average mill employee.About 15 percent of the timeof these operators is spent in helping around the mill in some capacityother than as operators.In support of its position, the Petitioner argues that the operationof moving lumber and logs is plainly distinct from any other operationat the mill, and may take place at times when other operations of themill are closed down. The work of the entire mill is highly integrated,however, and the operations of the group sought by the Petitionerare closely related to the other operations at the mill. In view ofthe integrated nature of the work, and in view of the fact that theproposed unit is not made up of skilled craftsmen, we shall not severthe employees in question from the production and maintenance unitin which they have been included.We shall, therefore, dismiss the petition.ORDER-IT IS HEREBY ORDERED that the petition herein be,and it hereby is,dismissed.